UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6741


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNNY LEE CHAVIS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:06-cr-00023-RBS-FBS-
1)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Johnny Lee Chavis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Lee Chavis, Jr., appeals from the district court’s April 24, 2020, order

denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(1)(B) and § 404(b)

of the First Step Act of 2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222.

The district court determined that Chavis was eligible for relief under these provisions but

declined to exercise its discretion to reduce Chavis’ sentence. Because the district court

decided Chavis’ motion without the benefit of our decision in United States v. McDonald,

986 F.3d 402 (4th Cir. 2021), we vacate and remand.

       We review for abuse of discretion the district court’s ruling on Chavis’ motion.

See United States v. Jackson, 952 F.3d 492, 497, 502 (4th Cir. 2020). “A district court

abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158

(4th Cir. 2018) (internal quotation marks omitted).

       On appeal, Chavis challenges the sufficiency of the district court’s explanation for

denying his motion. In the analogous context of a sentence reduction motion under

18 U.S.C. § 3582(c)(2), the Supreme Court has explained that a district court need only

“set forth enough to satisfy the appellate court that [it] ha[s] considered the parties’

arguments and ha[s] a reasoned basis for exercising [its] own legal decisionmaking

authority.” Chavez-Meza v. United States, 138 S. Ct. 1959, 1966 (2018) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)). The Supreme Court also emphasized, however,

that the federal courts of appeals have broad discretion “to request a more detailed
                                             2
explanation [from the district court] when necessary.” Id. at 1967. After Chavez-Meza,

we issued our decision in United States v. Martin, 916 F.3d 389, 396-97 (4th Cir. 2019),

and concluded that the district court there was obliged to provide an individualized

explanation for denying the § 3582(c)(2) motions when the defendants had submitted

significant evidence of post-sentencing rehabilitation in support thereof. In our recent

decision in McDonald, we applied Chavez-Meza and Martin in the context of a sentence

reduction motion filed pursuant to § 3582(c)(1)(B), and § 404(b) of the FSA 2018.

986 F.3d at 408-12. There, we held that the district court was required to provide an

individualized explanation for denying the sentence reduction motions under the FSA

2018 when the defendants presented significant evidence of their post-sentencing

rehabilitation. Id. at 412. In making that individualized explanation, we stated, the

district court may “consider the facts of [a defendant’s] original transgressions,” but the

court “must also at least weigh [the defendant’s] conduct in the years since [his] initial

sentencing[].” Id.

       Here, the district court denied Chavis’ motion without specifically addressing his

post-sentencing rehabilitation arguments. Because the court did not have the benefit of

our decision in McDonald when it ruled on Chavis’ motion, we vacate and remand so that

the district court may reassess Chavis’ motion in light of that decision.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             VACATED AND REMANDED
                                             3